The appeal brings for review order of the Circuit Judge of the Ninth Judicial Circuit of Florida in and for St. Lucie County, affirming the order of the county judge of that county denying petition wherein an order was sought to vacate and set aside the confirmation of a sale made by the administrator under order of the court on the 16th day of December, 1937.
The petition was filed on April 3, 1940.
The petition constituted a collateral attack upon the order sought to be vacated and set aside. The order of the county judge had become absolute by the passage of time. The order of confirmation was not appealed from and has not been reversed, set aside or altered. Therefore, it is not now subject to collateral attack. See Mitchell v. Bogue, 142 Fla. 787,196 So. 306; 11 Rawle C. L., paragraph 436, page 367, Alabama Hotel Co. v. J. J. Matt Iron Works, 86 Fla. 608, 98 So. 825; Lord v. Dowling Co., 52 Fla. 313, 42 So. 585; Gaines v. Russ, 60 Fla. 317, 53 So. 113; Malone v. Meres, 91 Fla. 490, 107 So. 625; Einstein, et al., v. Davidson, 35 Fla. 342, 17 So. 563; Kroier v. Kroier, 95 Fla. 865, 116 So. 753; Marick v. Merritt,21 Fla. 21.
Accordingly, the order appealed from is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
ADAMS, J., disqualified. *Page 254